DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Islamic Republic of Pakistan on January 29, 2019.  It is noted, however, that applicant has not filed a certified copy of the PK50/2019 application as required by 37 C.F.R. § 1.55.
Claimed Subject Matter Not In Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1); MPEP § 608.01(o).  Correction of the following is required.
Numerous limitations in claim 1 do not find antecedent basis in the specification.  For example, there is no antecedent basis in the specification for a biomass that is rice straw, sugar cane bagasse, poplar, acacia wood, or pine wood.  There is no antecedent basis for the “continuous” stirring of claim 1.  There is no antecedent basis for the “drying step” of claim 1.  There is not antecedent basis for the “powder lignin” of claim 1.
Similarly, many of the terms in the dependent claims lack antecedent basis in the specification.  With respect to claim 2, there is no antecedent basis for the “with or without alkyl side chains” or a hydrogen sulfate-based anion that is “in the form of a “monomer, dimer, and tetramer moieties.”  With respect to claim 3, there is no antecedent basis for the 125 µm particle size.  With respect to claim 9, there is no antecedent basis for the “under atmospheric pressure” limitation.
The list of claim terms not finding antecedent basis in the specification presented above is intended by the examiner to be representative and no comprehensive.  Applicant may overcome this objection by amending the specification to provide proper all of the claim limitations.  Any amendments to the specification must be supported by the original specification or original claims.  See MPEP § 2163.06(III).  
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-5 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 3: Claim 3 recites that the biomass is ground “to particle sizes ranging between 125 and 500 µm, preferably, 250 µm.  The claim is indefinite because it is not clear whether the preferable limitation is required or optional.  The claim is also indefinite because it is not clear whether the preferabe value of 250 µm is: (1) the preferable size of the particles; or (2) the preferable point for the upper range of the particles (i.e., the preferable range is 125 to 250 µm).  For the purpose of further examination, the preferable limitation is interpreted as being optional.
Considering Claims 4 and 5: Claim 4 recites that the lignocellulos biomass added is “not more than 15% (w/v) of the total mass.”  Claim 5 also refers to “biomass preferably added.”  The claims are indefinite because it is not clear from the claim language what is included in the “total mass” of claim 4 and whether the preferable limitation of claim 5 is required or optional.  Additionally, it does not appear that parent claim 1 requires the biomass to be “added” to anything.  Instead, claim 1 recites “adding an ionic liquid” to the ground biomass.
	For the purpose of further examination, claim 4 is interpreted to require that the weight of biomass divided by the combined volume of the ionic liquid and biomass be 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,668,807 (“Rahman”).
Considering Claim 1: Rahman teaches an example process, Example 4, in which southern yellow pine sawdust is combined with the ionic liquid C2mimOAc and heated under nitrogen at 100 °C.  (Rahman, col 22, lines 1-13, Example 4).  The providing of the southern yellow pine sawdust of Rahman necessarily includes selecting a pine wood biomass and grinding it into a powder.  The steps of providing the sawdust of Rahman and heating it with the ionic liquid of Rahman read on steps a, b, c, and d of claim 1.
	Rahman teaches that in the same example process the biomass components are dissolved, that delignification occurs, and that “[d]issolved cellulose was regenerated in acetone/water (1:1) bath while lignin was precipitated from the solution by evaporation Id.).  This part of the example process taught by Rahman reads on steps e, g, and h of claim 1.
	The example process of Rahman does not expressly teach: (1) heating performed with continuous stirring (step d of claim 1); (2) filtering (step f of claim 1); or (3) drying (step i of claim 1).  However, Rahman does teach: (1) stirring for 16 hours in subsequent Example 5 (id. col 22, lines 19-20); (2) that standard extraction methods contemplated by Rahman involve filtration and precipitation (id. col 18, lines 47-51); and (3) that lignin may be used in binders, dispersants, emulsifiers, and carbon fiber materials (id. col 1, lines 38-39).  With respect to this last point, one of ordinary skill in the art would have had a motivation and reasonable expectation in drying lignin extracted from biomass before formulating into a binder, dispersant, emulsifier, or carbon fiber material in order to characterize the lignin and ensure that it could be used in a pure and standard form.  Rahman is analogous art because it is directed to the same field of endeavor as the claimed invention, namely biomass fractionation using ionic liquids.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Example 4 of Rahman to include the continuous stirring, filtering, and drying limitations of claim 1.  The motivation to have done so would have been that Rahman teaches or suggests that such elements are suitable or effective in the process of Rahman.  (Id. col 22, lines 19-20; col 18, lines 47-51; col 1, lines 38-39).
Considering Claims 4 and 5: Rahman teaches that in the example process 1 g of the sawdust is combined with 20 g of the ionic liquid.  (Rahman, col 22, lines 1-13, Example 4).  Thus, this example contains the biomass in an amount of 5 percent by weight relative to the combined weight of biomass and ionic liquid.  While the units taught by Rahman are not in terms of weight per volume (w/v) as recited by claims 2 and 5 one or ordinary skill in the art would reasonably expect that the limitations of claims 4 and 5 would either be necessarily present in Example 4 of Rahman or obvious to achieve through routine optimization of the concentration of the sawdust in the ionic liquid.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).
Considering Claim 6: Rahman teaches that in the example process the sawdust and ionic liquid mixture is heated at 100 °C.  (Rahman, col 22, lines 1-13, Example 4).
Considering Claim 7: Rahman teaches generally that it is suitable to use a temperature of up to 150 °C and times up to 16 hours or longer.  (Rahman, col 19, lines 15-21).  Rahman further indicates that it is suitable to make optimizations to “component concentrations, temperatures, pressures, and other reaction ranges and conditions.”  (Id. col 20, lines 36-40).  The temperature and time limitations of claim 7 overlap with or fall within the temperature and time limitations taught by Rahman.  Differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).
Considering Claim 8: Rahman is silent as to the stirring speed used in the example process.  However, Rahman generally teaches that stirring speed can be modified to induce phase separation in the process.  (Rahman, col 17, 20-30).  Rahman further indicates that it is suitable to make optimizations to “component concentrations, temperatures, pressures, and other reaction ranges and conditions.”  (Id. col 20, lines 36-40).  One of ordinary skill in the art would reasonably understand that the “reaction ranges and conditions” referred to generally by Rahman would include the rate of stirring of the reaction mixture, in view of Rahman’s express teaching of stirring speed as a variable that can be optimized at col 17, 20-30.
Considering Claim 9: Rahman teaches that the pressure used is atmospheric pressure.  (Rahman, col 20, 35-36).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,668,807 (“Rahman”), as applied above to claim 1, and further in view of Gilbert F. De Gregorio et al., Mechanistic Insights Into Lignin Depolymerisation In Acidic Ionic Liquids, 18 Green Chemistry 5456 (2016) (“De Gregorio”).
Considering Claim 2: The relevant teachings of Rahman are discussed above with respect to the obviousness rejection of claim 1.
	Rahman further teaches that it is suitable to use a pyridinium cation as the cation of the ionic liquid.  (Rahman, col 12, line 20).
	Rahman does not teach that the anion of the ionic liquid is hydrogen sulfate.  However, Rahman teaches the use of pyridinium hydrogen sulfate and methylpyridinium hydrogen sulfate ionic liquids (i.e., [HPyr][HSO4] and [N-MePyr][HSO4]) in a study on the hydrolysis of a lignin model compound.  (De Gregorio, Abstract; 5462, col 1, Figure 1, Table 2; 5463, Table 3).  The [HPyr][HSO4] and [N-MePyr][HSO4] of De Gregorio read on the ionic liquids of claim 2.  De Gregorio shows that these ionic liquids achieve comparable guaiacol yields, rate constants, and Eyring activation parameters as various imidazolium and ammonium ionic liquids.  (Id.).  De Gregorio is analogous art because it is directed to the same field of endeavor as the claimed invention, namely biomass fractionation using ionic liquids.  When using the pyridinium cation taught by Rahman at col 12, line 20, one of ordinary skill in the art would have had a motivation and reasonable expectation of success in utilizing the hydrogen sulfate anion taught by De Gregorio.  The motivation would have been, as De Gregorio indicates, that [HPyr][HSO4] and [N-MePyr][HSO4] are known to achieve hydrolysis of a lignin model compound comparable with various other imidazolium and ammonium ionic liquids.  (Id.).  One of ordinary skill in the art would reasonably expect that the lignin depolymerization suggested by De Gregorio would be useful in the process of Rahman where the lignin and cellulosic compounds of biomass as separated.  One of ordinary skill would reasonably expect that some degree of lignin depolymerization would aid in the separation of the components of the biomass of Rahman and that such lignin depolymerization could reasonably be achieved by the [HPyr][HSO4] or [N-MePyr][HSO4] taught by De Gregorio.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 8,668,807 (“Rahman”), as applied above to claim 1, and further in view of US Pat. 8,435,355 (“Gifford”).
Considering Claim 3: The relevant teachings of Rahman are discussed above with respect to the obviousness rejection of claim 1.
Rahman is silent as to the particle size of the sawdust.  However, Gifford teaches that when fractionating lignocellulosic biomass by dissolving in an ionic liquid it is suitable to use biomass over a wide range of sizes, “from ball-milled powder to wood chip size.”  (Gifford, Abstract; col 5, lines 20-29).  Gifford teaches that generally “the smaller the size of the lignocellulosic materials, the faster its dissolution rate in the ionic liquid.”  (Id. col 5, lines 26-29).  Gifford further teaches that the dissolution time will depend on factors such as particle size, temperature, method of agitation, pressure, and ionic liquid.  (Id. col 6, lines 15-21).  In view of the teachings of Gifford, one of ordinary skill in the art would reasonable expect the size of the sawdust particles in the process to Rahman to be a result effective variable, where varying the size of the particles would affect the time required to achieve dissolution in the ionic liquid.  Gifford is analogous art because it is directed to the same field of endeavor as the claimed invention, namely biomass fractionation using ionic liquids.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the particle size of the sawdust of Rahman through routine experimentation, and the motivation to have done so would have been to achieve a particle size that would allow for an optimal dissolution time in the ionic liquid, as suggested by Gifford.  (Gifford, col 5, lines 26-29; col 6, lines 15-21).
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US Pat. 8,546,109 (“Varanasi”) teaches the recovery of lignin from poplar biomass treated with an ionic liquid.  (Varanasi, col 20, lines 35-55).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767